Order dismissing complaint as against defendant Grace reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to said defendant to answer within ten days from service *899of a copy of the order herein. We think the complaint alleges a cause of action against respondent, under section 15 of the Stock Corporation Law. If damages are uncertain, they may be ascertained by an accounting, but plaintiff must first establish its cause of action. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.